DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSEPH GRANT,
                              Appellant,

                                    v.

                     ELEANOR MELTON GRANT,
                            Appellee.

                              No. 4D14-4129

                          [February 1, 2018]

   Appeal from the Circuit Court for the Seventieth Judicial Circuit,
Broward County; Arthur Birken, Judge; L.T. Case No. DVCE 16-7787.

  Marrett W. Hanna, Kent, for appellant.

  Robert J. Moraitis of Moraitis & Raimondi, LLP, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.